                        UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Andrew Erik Heiderscheid,                         Case No. 18-cv-2677 (PJS/DTS)

        Plaintiff,

v.                                               ORDER

Hannah Purdy, et al.,

        Defendant.


        The above matter comes before the Court upon the Report and Recommendation

of United States Magistrate Judge David T. Schultz dated August 22, 2019. No objections

have been filed to that Report and Recommendation in the time period permitted.

        The Court, being duly advised in the premises, upon the Report and

Recommendation of the Magistrate Judge, and upon all of the files, records and

proceedings herein, now makes and enters the following Order.

        IT IS HEREBY ORDERED: that this case be DISMISSED WITHOUT PREJUDICE

in its entirety.

        LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: 9/13/19                                s/Patrick J. Schiltz________________
                                              Patrick J. Schiltz
                                              United States District Judge
